Per Curiam.
This is a rule to show cause why an alternative or .peremptory writ of mandamus should not issue directed to the respondents, requiring the issuance to relators of a building permit, which has been properly applied for by relators and refused by respondents.
The work for which the permit was applied for was the enclosing, as a sun porch, of a portion of the present open porch of the residence building of relators.
*261The permit was refused upon the ground that the structure contemplated to be erected would, when erected, be in violation of the zoning ordinance of the city of Elizabeth.
We think the matter in question is controlled by tile opinion of this court in Ignaciunas v. Risley, 1 N. J. Adv. R. 1023, and the relators should have an alternative writ of mandamus and such writ is accordingly awarded and may issue.